DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.

Status of Claims
Claims 1-4, 6, 8-11 and 13-19 and newly added Claims 28-29 are pending, of which Claims 8-9, 13-15 and 17-19 are withdrawn from consideration as directed to a non-unelected invention.  Claims 1-4, 6, 10-11, 16 and 28-29 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 6, 10-11, 16 and 28-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 inferentially claims a pattern light source rendering the claim indefinite because it is not clear if the pattern light source is considered part of the claimed invention or not.  For the purposes of examination, the latter is presumed.  Applicant can amend the claim to positively recite the pattern light source or Applicant may make a statement on the record stating the pattern light source is not part of the claimed invention.
The term “in the vicinity” in Claim 4 is a relative term which renders the claim indefinite.  The term “in the vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the end edge is considered to be disposed at the distal access port exit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 16 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menn (US PG PUB 2012/0265022; hereinafter “Menn”) in view of Michielin et al. (US PG PUB 2018/0075612; hereinafter “Michielin”).
As to Claim 1, Menn discloses a cannula assembly kit (e.g., Fig. 1, Abstract) comprising: 
a cannula (e.g., 14, Fig. 1, paragraph [0032]) having a distal end and a proximal end (both by definition) and an elongate cannula shaft portion (e.g., 26, Fig. 1, paragraph [0032]) extending from the proximal end to the distal end, the elongate cannula shaft portion having a sidewall (e.g., 46, Fig. 2, paragraph [0035]) and an access port (e.g., 28, Fig. 1, paragraph [0032]) extending through the elongate cannula shaft portion; and 
a projector (e.g., optical lens, “distal end 54 of optical fiber 38 may be provided with any of several optical lenses, such as, for example, fish eye, wide or narrow view, angled view, etc. to enhance visualization of the operative site,” paragraph [0034]) disposed within the sidewall of the cannula shaft portion of the cannula (e.g., Fig. 1, 3, 4) and configured to project a light pattern from the distal end of (e.g., paragraph [0033]), the light pattern received from a pattern light source in operable communication with the projector and configured to create the light pattern (As noted above in the 35 USC 112(b) rejection, the pattern light source is inferentially claimed and is not considered part of the claimed invention for the purposes of examination; nonetheless, under the claim interpretation set forth above, the light source disclosed in paragraph [0033] of Menn meets the claim limitation: i.e. “the light source and optical system are of the type commonly known in the art, such as, for example, those used in endoscopes, laparoscopes, etc.”).
With specific regard to the limitation “a projector … configured to project a light pattern from the distal end of the cannula, the light pattern received from a pattern light source in operable communication with the projector and configured to create the light pattern,” Examiner notes while Menn discloses all of the structural details of the claimed invention, Menn does not explicitly disclose the provided light is used for depth recovery.  Examiner further notes while the claims are interpreted herein ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims, proper interpretation of the claims requires the embedded notion that the patterned light is more commonly referred to as structured light (paragraphs [0120] – [0125]) which structured light is used to provide visual information to a surgeon about a position of a surgical instrument relative to a surgical site, in view of at least Fig. 7 and paragraphs [0012], [0036] and [0214] – [0216].  Accordingly, Examiner is relying on teaching reference Michielin for the details of using structured/patterned light for depth Menn.
Michielin is directed to an imaging system using structured light for depth recovery (paragraph [0001]).  By way of background, Michielin teaches, at paragraph [0002] that imaging systems use structured light to project a known pattern, e.g., dots, bars or grids on to a scene.  Surfaces of objects in the scene distort the pattern. From the distortion the imaging system gets information about position, orientation and shape of the objects and may calculate depth information.  Further, endoscope systems like … medical endoscopes for diagnostic and minimally invasive surgery capture light from 3D scenes and project the captured light onto a 2D image sensor.
The imaging system in Michielin uses structured light and motion compensation for shadow pattern recovery, wherein motion compensation is based on images obtained by illumination with both structured light and non-structured light (paragraph [0011]).  According to paragraph [0024], the image system 500 is a medical endoscope for diagnostic and/or minimally invasive surgery, e.g., a laparoscope.  Paragraph [0005] sets forth a general description regarding an illumination unit which is configured to capture, from a scene, sets of first images and sets of second images, wherein the scene is illuminated with non-structured light when the sets of first images are captured and wherein the scene is illuminated with structured light when the sets of second images are captured.  A pattern processing unit is configured to generate, from the second images, a recovered shadow pattern from a shadow pattern projected onto the scene during illumination with structured light, wherein at least one motion-
Paragraphs [0056] and [0057] set forth details of the illumination unit.  Illumination unit 190 may include one or more optical fibres 195 with exit face(s) 191 oriented to the scene 900 and junction face(s) 192 connectable to an external light source.  During capture of the first images RWL, GWL, BWL, the optical fibres 195 supply white light or a plurality of narrow wavelength ranges to the scene 900, wherein the narrow wavelength ranges may be in a wavelength range containing visible light, UV (ultraviolet) radiation and IR (infrared) radiation.  Or, the illumination unit 190 may include one or more active light sources such as LEDs (light emitting diodes) integrated in a housing encasing the optical unit 100. The light source may emit white light or a plurality of narrow wavelength ranges in a wavelength range containing visible light, UV radiation and IR radiation.
Regarding application of structured light, Michielin also discloses projection unit 150 includes a projection illumination unit 158, a projection lens unit 152 arranged between the illuminated scene 900 and the projection illumination unit 158, and an optical element 154 in the optical path of the projection unit 150.  This is the same setup for physical light as disclosed in Menn.
Accordingly, Menn discloses the claimed structural limitations which, when combined with the depth recovery techniques using both structured and non-structured light as taught by Michielin, fully encompasses the limitation “a projector … configured to project a light pattern from the distal end of the cannula, the light pattern received 
It would have been prima facie obvious to one having ordinary skill in the art to provide the improved imaging systems with enhanced imaging properties as taught by Michielin to the imaging system of Menn for the advantage of enabling and conveying depth information to a surgeon during a surgical procedure (paragraph [0001] of Michielin). 
As to Claim 2, Menn and Michielin disclose the cannula assembly kit of claim 1, as discussed above.
Menn further discloses wherein the projector is configured for being fixed to the cannula shaft portion of the cannula to provide that at least a portion of the light pattern is projected in a distal direction (e.g., paragraph [0035]).
As to Claim 3, Menn and Michielin disclose the cannula assembly kit of claim 1, as discussed above.
Menn further discloses wherein the projector is configured for being fixed at the distal end of the cannula shaft portion (e.g., paragraph [0034] “While not specifically shown, distal end 54 of optical fiber 38 may be provided with any of several optical lenses”).
As to Claim 4, Menn and Michielin disclose the cannula assembly kit of claim 1, as discussed above.
Menn further discloses wherein the distal end of the cannula shaft portion has a distal access port exit (e.g., 28, Fig. 1, paragraph [0032]) and comprises an end edge (e.g., 36, Fig. 1, paragraph [0032]) in the vicinity of the distal access port exit, said projector is configured for being fixed at said end edge, arranged for projecting said light pattern in a distal direction (e.g., Fig. 1, paragraph [0032]).
As to Claim 6, Menn and Michielin disclose the cannula assembly kit of claim 1, as discussed above.
Menn further discloses wherein the cannula shaft portion comprises an access section (e.g., 28, Fig. 1, paragraph [0032]) adapted to be inserted through a surgical incision for allowing a surgical instrument to be inserted through the access port, wherein at least the access section is rigid (e.g., paragraph [0005] “The trocar assemblies additionally include a tissue penetrating or incising device or obturator which is positioned through the cannula. The obturator typically includes a tissue penetrating tip at a distal end which, when assembled with the cannula, extends beyond the distal end of the cannula. Advancement of a trocar assembly against an abdominal wall causes the tissue penetrating tip of the obturator to penetrate the abdominal wall and allow passage of the distal end of the cannula into the abdominal cavity.”).
As to Claim 10, Menn and Michielin disclose the cannula assembly kit of claim 1, as discussed above.
Menn further discloses wherein the cannula comprises a mounting through hole (e.g., Fig. 1, “optical lumens” paragraph [0035], whereby fiber 38 and distal lens thereof are both mounted via the optical lumen in the sidewall of the cannula) for (Examiner notes the remainder of the claim limitation is intended use, however disclosed in Menn nonetheless).  
As to Claim 16, Menn discloses a trocar assembly kit comprising a cannula assembly kit (e.g., Fig. 1, Abstract) and an obturator (e.g., 12, Fig. 1, paragraph [0032]), 
the cannula assembly kit comprising a cannula (e.g., 14, Fig. 1, paragraph [0032]) having a distal end (by definition) and a proximal end (by definition) with a flange portion (e.g., 32, Fig. 1) and an elongate cannula shaft portion (e.g., 25, Fig. 1, paragraph [0032]) extending from the proximal end to the distal end and an access port (e.g., 25, Fig. 1, paragraph [0032]) through said elongate cannula shaft portion, and 
a projector (e.g., optical lens, “distal end 54 of optical fiber 38 may be provided with any of several optical lenses, such as, for example, fish eye, wide or narrow view, angled view, etc. to enhance visualization of the operative site,” paragraph [0034]) configured for being permanently fixed to the cannula shaft portion of the cannula and for projecting a light pattern from the distal end of the cannula (e.g., paragraph [0035]), the light pattern received from a ppattern light source in operable communication with the projector and configured to create the light pattern  (As noted above in the 35 USC 112(b) rejection, the pattern light source is inferentially claimed and is not considered part of the claimed invention for the purposes of examination; nonetheless, under the claim interpretation set forth above, the light source disclosed in paragraph [0033] of Menn meets the claim limitation: “the light source and optical system are of the type commonly known in the art, such as, for example, those used in endoscopes, laparoscopes, etc.”),
the obturator (e.g., 12, Fig. 1) having a distal end and a proximal end (both by definition) and comprising a head portion (e.g., 16, Fig. 1, paragraph [0031]) at its proximal end, a tip portion at its distal end (e.g., 20, Fig. 1, paragraph [0031]) and a rigid obturator shaft portion extending between the head portion and the tip portion (e.g., Fig. 1, paragraph [0005] “Advancement of a trocar assembly against an abdominal wall causes the tissue penetrating tip of the obturator to penetrate the abdominal wall and allow passage of the distal end of the cannula into the abdominal cavity”), 
wherein the cannula and the obturator are correlated to each other to provide that the tip portion can be inserted through the access port and the head portion can be temporarily fixed to the flange portion (e.g., Fig. 1, paragraph [0031]).
With specific regard to the limitation “a projector … for projecting a light pattern from the distal end of the cannula, the light pattern received from a ppattern light source in operable communication with the projector and configured to create the light pattern,” Examiner notes while Menn discloses all of the structural details of the claimed invention, Menn does not explicitly disclose the provided light is used for depth recovery.  Examiner further notes while the claims are interpreted herein ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims, proper interpretation of the claims requires the embedded notion that the patterned light is more commonly referred to as structured light (paragraphs [0120] – [0125]) which structured light is used to provide visual information to a surgeon about a Michielin for the details of using structured/patterned light for depth recovery in order to breathe meaning into the structural recitations, those claimed and those disclosed in Menn.
Michielin is directed to an imaging system using structured light for depth recovery (paragraph [0001]).  By way of background, Michielin teaches, at paragraph [0002] that imaging systems use structured light to project a known pattern, e.g., dots, bars or grids on to a scene.  Surfaces of objects in the scene distort the pattern. From the distortion the imaging system gets information about position, orientation and shape of the objects and may calculate depth information.  Further, endoscope systems like … medical endoscopes for diagnostic and minimally invasive surgery capture light from 3D scenes and project the captured light onto a 2D image sensor.
The imaging system in Michielin uses structured light and motion compensation for shadow pattern recovery, wherein motion compensation is based on images obtained by illumination with both structured light and non-structured light (paragraph [0011]).  According to paragraph [0024], the image system 500 is a medical endoscope for diagnostic and/or minimally invasive surgery, e.g., a laparoscope.  Paragraph [0005] sets forth a general description regarding an illumination unit which is configured to capture, from a scene, sets of first images and sets of second images, wherein the scene is illuminated with non-structured light when the sets of first images are captured and wherein the scene is illuminated with structured light when the sets of second images are captured.  A pattern processing unit is configured to generate, from the 
Paragraphs [0056] and [0057] set forth details of the illumination unit.  Illumination unit 190 may include one or more optical fibres 195 with exit face(s) 191 oriented to the scene 900 and junction face(s) 192 connectable to an external light source.  During capture of the first images RWL, GWL, BWL, the optical fibres 195 supply white light or a plurality of narrow wavelength ranges to the scene 900, wherein the narrow wavelength ranges may be in a wavelength range containing visible light, UV (ultraviolet) radiation and IR (infrared) radiation.  Or, the illumination unit 190 may include one or more active light sources such as LEDs (light emitting diodes) integrated in a housing encasing the optical unit 100. The light source may emit white light or a plurality of narrow wavelength ranges in a wavelength range containing visible light, UV radiation and IR radiation.  
Regarding application of structured light, Michielin also discloses projection unit 150 includes a projection illumination unit 158, a projection lens unit 152 arranged between the illuminated scene 900 and the projection illumination unit 158, and an optical element 154 in the optical path of the projection unit 150.  This is the same setup for physical light as disclosed in Menn.
Accordingly, Menn discloses the claimed structural limitations which, when combined with the depth recovery techniques using both structured and non-structured Michielin, fully encompasses the limitation “a projector … for projecting a light pattern from the distal end of the cannula, the light pattern received from a ppattern light source in operable communication with the projector and configured to create the light pattern” in view of the specification, without unnecessarily importing limitations from the specification into the claims.
It would have been prima facie obvious to one having ordinary skill in the art to provide the improved imaging systems with enhanced imaging properties as taught by Michielin to the imaging system of Menn for the advantage of enabling and conveying depth information to a surgeon during a surgical procedure (paragraph [0001] of Michielin). 
As to Claim 28, Menn and Michielin disclose the cannula assembly kit of claim 1, as discussed above.
Menn further discloses wherein the projector is a singular projector (e.g., singular nature of 38, Fig. 1, 4).
As to Claim 29, Menn and Michielin disclose the cannula assembly kit of claim 16, as discussed above.
Menn further discloses wherein the projector is singular (e.g., singular nature of 38, Fig. 1, 4).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PG PUB 2012/0265022; hereinafter “Menn”) in view of Michielin et al. (US PG PUB Michielin”) as applied to Claim 1 above, and further in view of Smith (US PG PUB 2013/0038836; hereinafter “Smith”).
As to Claim 11, Menn and Michielin disclose the cannula assembly kit of claim 1, as discussed above.
Menn and Michielin do not appear to specifically disclose wherein said projector comprises a phase optic element, a spatial light modulator, a multi-order diffractive lens, a holographic lens, a Fresnel lens, a mirror arrangement and/or a computer regulated optical element.
In the same field of imaging using structured light for depth recovery, Smith teaches a cannula including a diffractive optical element (DOE), the DOE being patterned such that an on-axis illumination of the DOE produces an emitted beam forming a linear pattern (Abstract).  Smith teaches a multi-order diffractive lens (e.g., 105, Fig. 1, paragraph [0015]).
It would have been prima facie obvious to one having ordinary skill in the art to use a diffractive optical lens as a projector as taught by Smith for the well-known advantage of providing a planar surface that can be etched to form complex microstructures such that any pattern suitable to any particular application can be provided (paragraph [0016] of Smith).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat NO. 7,422,327 to Smith disclosing diffractive optical lens technical details
US PG PUB 2013/0023732 to Kim disclosing an endoscope includes a patterned light providing unit to provide patterned light
US PG PUB 2011/0043609 to Choi disclosing a photographing unit configured to generate an image information by photographing the photographic object onto which the reference lattice pattern is projected
US PAT NO 6,503,195 to Keller et al. disclosing real-time structured light depth extraction system includes a projector for projecting structured light patterns onto an object of interest
US PG PUB 2016/0360954 to Rohling et al. disclosing a light source including a source of structured light
US PG PUB 20140336461 to Reiter et al. disclosing Surgical Structured Light (SSL) system is disclosed that provides real-time, dynamic 3D visual information of the surgical environment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 11 am - 2 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795